Citation Nr: 1311618	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  08-27 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for acid peptic disease, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for hypertension, currently rated as 10 percent disabling.  

3.  Entitlement to an increased rating for left ventricular hypertrophy with myocardial infarction, rated as 30 percent disabling from August 10, 2000; 100 percent disabling from January 24, 2006, 30 percent disabling from May 1, 2006; 100 percent disabling from October 25, 2010;  and 60 percent disabling from June 13, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1970 to June 1973 and from March 1984 to April 1985.  

The appeal comes before the Board of Veterans' Appeals (Board) from August 2006 and November 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  
 
The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2013.  A transcript of that hearing is of record.  The Veteran also testified before a different Acting Veterans Law Judge at an August 2010 hearing; however, the issues currently on appeal were not addressed at that hearing.  The Acting Veterans Law Judge remanded the presently appealed issues to allow the Veteran the opportunity to address them at the hearing ultimately conducted in January 2013.  

The issues of entitlement to increased ratings for hypertension and left ventricular hypertrophy with myocardial infarction are addressed in the REMAND that follows the ORDER section of this decision.




FINDINGS OF FACT

Throughout the period of the claim, the Veteran's acid peptic disease has been manifested by two or more of the following symptoms, but without associated considerable impairment of health: epigastric distress, dysphagia, pyrosis, regurgitation, substernal arm or shoulder pain.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the Veteran's acid peptic disease have not been met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.114  Diagnostic Code 7346 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.   

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.   

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.   Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided complete VCAA notice in letters sent in April and May of 2006, prior to the initial adjudication of the claim in August 2006.  

The record also reflects that the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained.  In addition, the Veteran was provided appropriate VA examinations.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.

II.  Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In all cases, the Board attempts to determine the extent to which the Veteran's disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

The Veteran's peptic disease is currently rated under 38 C.F.R. § 4.114, Diagnostic Code 7305, which provides that a 10 percent rating is warranted if the disorder is mild with recurring symptoms once or twice yearly.  A 20 percent rating is warranted if the disorder is moderate with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration or with continuous moderate manifestations.  A 40 percent rating is warranted if the disability is moderately severe; the manifestations are less than those of severe duodenal disease but there is impairment of health manifested by anemia and weight loss; or there are recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent rating is warranted if the disability is severe, manifested by pain which is only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.

A 30 percent evaluation is assigned for hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, and productive of considerable impairment of health.  A 10 percent evaluation is assigned upon the presence of two or more of the symptoms for a 30 percent evaluation, though of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Ratings under diagnostic codes 7301 to 7329, inclusive, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

At his January 2013 hearing before the undersigned, the Veteran asserted that he believed he was entitled to higher ratings for his acid peptic disease, at least for those intervals when he had active intestinal bleeding between February or March of 2006 and July 2008.  

At the January 2013 hearing, the Veteran further explained that during this interval between February or March of 2006 and July 2008 he had approximately 20 blood transfusions and approximately five 10-day sessions of iron infusion due to intestinal blood loss.  However, he also reported that he had had approximately five colonoscopies and five or six esophagogastroduodenoscopies (EGDs), including in recent years, and the source of the intestinal bleed had never been identified.  He further noted that his VA physician had said that his ulcer was not bleeding, and he therefore did not require an additional EGD.  

Thus, the Veteran freely admits that active bleeding of a peptic ulcer has not been found, and the source of his current or past gastrointestinal bleeding over the rating period the subject of appeal, including in particular between February or March of 2006 and July 2008, had not been found.  This is consistent with the Veteran's records of VA and private treatment, testing, and examination for treatment purposes as contained within the claims files.  Treatment records and documented intestinal scans and scoping reflect no success in identifying a source of gastrointestinal bleeding, but do reflect findings of no active upper gastrointestinal ulceration.  Additionally, other causes of anemia are indentified in this case.  A February 2010 VA treatment record characterized the Veteran's history of anemia as multifactorial with components of iron deficiency and folate deficiency.  

This is also consistent with the clinical findings and records review by the VA examiner for compensation purposes in January 2010 addressing the Veteran's acid peptic disease.  The Veteran reported at that examination having been informed that he had an arteriovenous (AV) malformation of the colon.  The January 2010 examiner noted the following historical details as reflected by past medical records: (paraphrased here) 

An upper gastrointestinal study from May 2006 revealed a small hiatal hernia with demonstrable reflux, but no ulceration and the stomach and duodenum were grossly unremarkable.

Past gastrointestinal bleed and blood transfusion, as well as microcytic anemia with transfusions, though with a failure to find a source of blood loss despite multiple upper and lower gastrointestinal studies.  

An assessment in November 2008 of iron deficiency anemia and mild thalassemia, as well as a history of low ferritin.  

An assessment of multifactorial anemia in January 2009.

In contrast, in an August 2006 notice of disagreement, following a reference in that document to treatment received at Galichia Heart Hospital, the Veteran asserted that he had a gastrointestinal bleed in July 2006, and that an EGD was performed, with two ulcers and gastritis found.  However, treatment records obtained from Galichia Heart Hospital fail to reveal such findings.  A June 2006 VA treatment record reflects that the Veteran had a gastrointestinal bleed (of unknown origin) during a January 2006 cardiac hospitalization, but that he had not had a gastrointestinal bleed since that time.  VA treatment in January 2006 included an EGD with findings of gastritis but no acute bleed.  

The Veteran in June 2006 underwent another VA upper endoscopy, which showed no ulceration.  The VA examiner accordingly concluded that there was no  gastrointestinal bleed secondary to GERD.  The visualized stomach and duodenum were grossly normal.  A small hiatal hernia with demonstrable reflux was identified.  

A colonoscopy was performed in July 2006, but with normal findings, without any finding of ulceration or other lesion.  

Similarly, Galichia Hospital treatment records appear contrary to past narratives of the Veteran.  The Veteran called in to cancel a VA medical treatment appointment in November 2006 alleging that he had just been released from Galichia Hospital on November 18, 2006, following his admission there November 16, 2006, for a gastrointestinal bleed.  However, obtained records of treatment in 2006 at Galichia Hospital fail to reflect that hospitalization.  

While a December 2006 Galichia treatment record notes the Veteran's self-report of another gastrointestinal bleed the week prior, and while it was proposed that the  Veteran be scheduled for an endoscopy soon, the Galichia records do not reflect that a subsequent endoscopy was performed there.  Rather, the Veteran failed to appear for a scheduled visit there in April 2007.

The Veteran did thereafter seek care at Via Christi Regional Medical Center, and the Veteran's self-report of a past gastrointestinal bleed was again noted.  However, an upper endoscopy and colonoscopy performed in July 2007 were found to be essentially normal, without ulceration.  

At the January 2010 examination, the Veteran reported a history of melena with hospitalization in January 2006, but with a cause of the bleed undetermined, and no melena noted since that time.  The Veteran complained of continued heartburn and acid in the throat with laying down in the evening.  He asserted that the symptoms were progressively worse.

The January 2010 examiner noted that thalassemia was a genetic anemia condition, and that the Veteran also had sickle cell trait.  Based on the evidentiary record and the absence of an identified gastrointestinal source of blood loss despite multiple studies, the January 2010 examiner concluded that there was no gastrointestinal bleed due to gastrointestinal reflux disease (GERD).  The January 2010 examination assessed that the Veteran's GERD was productive of "no significant effects." 

The Veteran has acknowledged a consistent medical history of seeking the source of blood loss and associated anemia requiring transfusions and iron infusions, with negative findings of active bleeding due to service-connected acid peptic disease.  

The weight of the evidence of record, including particularly medical examination and testing records, is to the effect that blood loss and associated anemia requiring transfusions and iron infusions are not attributed to the Veteran's service-connected acid peptic disease, with repeated studies to identify such a link resulting in no findings of ulceration during the rating period in question, beginning up to a year prior to the February 14, 2006, date of receipt of claim for increase.  

The Board accordingly finds the weight of the evidence against any systemic conditions - including blood loss and anemia requiring blood transfusions and iron infusions - being attributable to the Veteran's service-connected acid peptic disease.  Thus, the weight of the evidence is against the Veteran's service connection acid peptic disease being rated on the bases of this blood loss and associated anemia with the noted required treatments.  

The weight of the evidence is against any symptoms other than localized symptoms, particularly the Veteran's self-reported positional pain and reflux with lying down, including as noted upon January 2010 examination.  

The evidence shows that no ulcer disease has been present during the period of the claim so a higher rating under Diagnostic Code 7305 is not warranted.

The Board finds that for the entire rating period in question the weight of the evidence presents a picture of  symptoms of disease medically attributed to the Veteran's service-connected acid peptic disease which most nearly approximates a 10 percent disability evaluation for hiatal hernia, based on hiatal hernia and not ulceration found upon upper gastrointestinal examination, and based on the Veteran's self-report of localized symptoms medically attributed to this hiatal hernia with reflux.  

Despite the Veteran's contentions of increasing severity, the Veteran has notably not identified substernal arm or shoulder pain, and the VA examiners have not attributed considerable impairment of health to the Veteran's acid peptic disease.  Rather, the January 2010 VA examiner found "no significant effects" of the Veteran's acid peptic disease, and the balance of the record has also failed to medically attribute significant effects to the Veteran's acid peptic disease.  The Board accordingly concludes that the Veteran's symptoms of acid peptic disease more nearly approximates the criteria for a 10 percent rating for hiatal hernia than the criteria for a 30 percent rating for hiatal hernia.  

With regard to the Veteran's contention that a higher evaluation is warranted for that interval between February or March of 2006 and July 2008 during which his anemia was particularly acute, again, the weight of the evidence is against attribution of the Veteran's blood loss, anemia and associated symptoms to his acid peptic disease.  The Veteran, as a lay person, is not competent to address the distinctly medical question of a causal link between his acid peptic disease and his blood loss and anemia.    

The Board has considered staged ratings, but finds the weight of the evidence against a higher rating during any interval within the appeal period, beginning up to a year prior to the February 14, 2006, date of receipt of claim for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Furthermore, because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As discussed above, the demonstrated manifestations of the disability are contemplated by the schedular criteria.  Therefore, referral of the claim for extra-schedular consideration is not warranted.


ORDER

An increased rating for the Veteran's acid peptic disease is denied.


REMAND

The Veteran was afforded a VA examination for compensation purposes in August 2011 to address the nature and severity of his hypertension and left ventricular hypertrophy with myocardial infarction.  Unfortunately, the VA examiner appears to have failed to address the impact of the Veteran's hypertension and left ventricular hypertrophy with myocardial infarction on the Veteran's ability to work, without consideration of other disabilities.  Rather, the examiner asserted that the hypertension did not impact his ability to work because the Veteran had been unable to work since 1984 due to a high hemipelvectomy due to malignant schwannoma.  The examiner asserted the same conclusion with respect to the Veteran's claimed left ventricular hypertrophy with myocardial infarction. 

Because these medical opinions are non-responsive to the question of level of impairment due to the service-connected disabilities at issue in this appeal, the examinations are inadequate, and an additional examination must be obtained.  An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Because the August 2011 examiner provided very limited responses to the Disability Benefits Questionnaire (DBQ) and hence has little in the way of current examination records to work with, there appears little prospect that the same examiner could provide an adequate addendum opinion addressing the claimed disabilities.  Hence, a new examination, and not merely an addendum opinion, is required. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent VA records.

2.  Then, afford the Veteran an examination by an examiner with sufficient expertise to determine the nature and severity of his current hypertension and left ventricular hypertrophy with myocardial infarction.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include an opinion concerning the impact of each disability on the Veteran's ability to work without regard to any other disabilities.

The rationale for each opinion expressed must also be provided.

3.  Undertake any other indicated development.

4.  Thereafter, readjudicate the remanded claims.  If any benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


